      Case 4:21-cv-00220-RH-MAF Document 124 Filed 08/13/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


NETCHOICE, et al.,

               Plaintiffs,
v.
                                               Civil Action No.
ASHLEY BROOKE MOODY, in her                    4:21-cv-00220-RH-MAF
official capacity as Attorney General of
the State of Florida, et al.,

              Defendants.




     MOTION TO WITHDRAW AS COUNSEL FOR AMICUS INTERNET
                       ASSOCIATION

       Pursuant to Local Rule 11.1(H), Amicus Internet Association respectfully

requests that attorney Paul R.Q. Wolfson, admitted pro hac vice, be permitted to

withdraw as its counsel. Amicus Internet Association specifically consents to the

withdrawal, and will continue to be represented by Patrick Carome and Ari

Holtzblatt of the law firm Wilmer Cutler Pickering Hale and Dorr LLP, and Peter

Homer of the law firm Homer Bonner.




                                           1
     Case 4:21-cv-00220-RH-MAF Document 124 Filed 08/13/21 Page 2 of 3




                                              Respectfully submitted,

                                              /s/Peter W. Homer
Patrick J. Carome (pro hac vice)              Peter W. Homer
Ari Holtzblatt (pro hac vice)                 HOMER BONNER
WILMER CUTLER PICKERING                       1200 Four Seasons Tower
  HALE AND DORR LLP                           1441 Brickell Avenue
1875 Pennsylvania Avenue, NW                  Miami, Florida 33131
Washington, DC 20006                          1441 Brickell Avenue
(202) 663-6000                                (305) 350-5139
                                               phomer@homerbonner.com
                                               Florida Bar No.: 291250
August 13, 2021




                                    2
      Case 4:21-cv-00220-RH-MAF Document 124 Filed 08/13/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      Undersigned counsel hereby certifies that correct copies of this motion were

served by filing in this Court’s CM/ECF system this 13th day of August, 2021 on all

attorneys of record in this matter.

                                              /s/Peter W. Homer
                                              Peter W. Homer




                                        3
